        Case 1:18-cr-00608-RMB Document 92 Filed 09/09/21 Page 1 of 1 PageID: 1085

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                MINUTES OF PROCEEDINGS


CAMDEN OFFICE                                       DATE OF PROCEEDINGS

JUDGE RENÉE MARIE BUMB                               September 9, 2021

COURT REPORTER: KAREN FRIEDLANDER

                                                    Docket # CR. 18-00608-001(RMB)
TITLE OF CASE:
UNITED STATES OF AMERICA
             vs.
STERLING WHEATON
           DEFENDANT PRESENT

APPEARANCE:
Jason M. Richardson, AUSA and R. David Walk, Jr., AUSA for Government
Louis M. Barbone, Esquire, Stacy A. Biancamano, Esquire and Daniel Holzapfel, Esquire for
defendant

NATURE OF PROCEEDINGS: STATUS CONFERENCE

Status Conference held via video.
Ordered trial adjourned until 10/18/21 at 9:00a.m.
Ordered defendant to respond to the motions due by 9/27/21 and Government’s reply due by 10/4/21.


Time commenced: 9:30 a.m.                                 Time Adjourned: 10:05 a.m.

                                                          Total Time: 35 Minutes

                                                          s/ Arthur Roney
                                                          DEPUTY CLERK
